Citation Nr: 1441169	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  10-29 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held in St. Petersburg in December 2009 before Veterans Law Judge (VLJ) Markey.  A hearing was held in St. Petersburg in August 2013 before VLJ Banfield.  Transcripts of the hearings are associated with the claims file.
 
All VLJs who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A § 7107(c); 38 C.F.R. 
§ 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held.  The appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision. 

Both judges who conducted the December 2009 and August 2013 hearings are rendering the determination in this case.  It is not necessary to send the Veteran a letter notifying him of his right to appear at a third hearing.  The Veteran is not prejudiced as the decision herein grants in full the current claims.  Therefore, the Board may proceed with the adjudication of the claim without providing a third hearing.


FINDING OF FACT

The Veteran's peripheral neuropathy of the upper and lower extremities is secondary to his service-connected diabetes.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper extremities is due to the Veteran's service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  Peripheral neuropathy of the lower extremities is due to the Veteran's service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Any disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran contends that his bilateral upper and lower extremity peripheral neuropathy was caused, or has been aggravated, by his service-connected diabetes mellitus.  

VA treatment records reflect that the Veteran was diagnosed with diabetes in 2007.  

A November 2007 VA examination report shows that the Veteran complained of burning symptoms of his bilateral feet and hands that had started five to six years earlier.  He noted that poor glucose control caused the symptoms to worsen, while Gabapentin alleviated them.  A physical examination was normal.  The examiner diagnosed "peripheral neuropathy on treatment without objective evidence of neurologic dysfunction."

A November 2008 private treatment record shows that the Veteran complained of a burning pain in his feet.  No diagnosis was provided.

An April 2009 VA treatment record shows that the Veteran complained of foot pain.  The provider noted that the Veteran was taking Lyrica.  He diagnosed neuropathy and increased the dosage.  The Veteran continued to complain of chronic pain in his arms and legs (October 2009) and burning foot pain (August 2010).  The August 2010 provider diagnosed neuropathy of the lower extremities and counseled the Veteran on taking Lyrica as prescribed.

A January 2010 VA treatment record indicates that the Veteran suffered from peripheral neuropathy of the hands/fingers and peripheral neuropathy of the feet.
In a September 2012 letter, the Veteran's VA primary care provider stated that the Veteran had diabetic neuropathy from diabetes.  Similarly, in a March 2013 letter, the physician stated that the Veteran had peripheral neuropathy due to diabetes.

The Board concludes that the Veteran has peripheral neuropathy of the upper and lower extremities that is secondary to his service-connected diabetes and, therefore, entitlement to service connection is warranted.






ORDER

Entitlement to service connection for peripheral neuropathy of the upper extremities secondary to service-connected diabetes mellitus is granted. 

Entitlement to service connection for peripheral neuropathy of the lower extremities secondary to service-connected diabetes mellitus is granted. 




_____________________________                 _____________________________
                  J.A. MARKEY		            STEVEN D. REISS 
             Veterans Law Judge, 		           Veterans Law Judge,
         Board of Veterans' Appeals		       Board of Veterans' Appeals




______________________________
K.A. BANFIELD
Veterans Law Judge, 
 Board of Veterans' Appeals


Department of Veterans Affairs


